THOMAS, Circuit Judge,
dissenting.
I respectfully dissent. In applying the applicable law, I would follow the generally accepted pre-ERISA view that the legal definition of “consultation” with a physician means more than a “casual inquiry.” Jeffress v. New York Life Ins. Co., 74 F.2d 874, 876 (4th Cir.1935) (citing cases). In this instance, the insured sought treatment from the physician about another ailment. The only evidence in the record that he “consulted” with the physician about excessive blinking on that occasion is a notation on the physician’s notes. The record is unclear as to whether the insured inquired about the condition, or whether the notation was made in response to routine medical history inquiries. As such, construing the facts in the light most favorable to the non-moving party, I would conclude that there exist genuine issues of material fact that preclude summary judgment.